Exhibit 10.3

OTHER FIRST LIEN SECURED PARTY CONSENT

February 20, 2013

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under the Amended and Restated
Guaranty and Pledge Agreement dated as of January 28, 2008 and as amended and
restated as of June 10, 2009 (as heretofore amended and/or supplemented, the
“Guaranty and Pledge Agreement” (terms used without definition herein have the
meanings assigned to such term in the Guaranty and Pledge Agreement)) among
Caesars Entertainment Corporation (formerly known as Harrah’s Entertainment,
Inc.) (“CEC”) and Bank of America, N.A., as Collateral Agent (the “Agent”).

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties pursuant to Section 11.02(d) of the Base Indenture (as
defined herein) to become a party to the First Lien Intercreditor Agreement on
behalf of the New Secured Parties under the indenture, dated as of August 22,
2012 (the “Base Indenture”), by and among Caesars Escrow Corporation (“Escrow
Corp.”), Caesars Operating Escrow LLC (together with Escrow Corp., the “Escrow
Issuers”), CEC, as parent guarantor, and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by a supplemental indenture dated as of
October 5, 2012 among Caesars Entertainment Operating Company, Inc. (“CEOC”) and
the Trustee (the “Prior Assumption Supplemental Indenture”), as further
supplemented by a supplemental indenture dated as of December 13, 2012 among the
Escrow Issuers, CEC and the Trustee (the “Additional Notes Supplemental
Indenture,” and together with the Base Indenture and the Prior Assumption
Supplemental Indenture, the “Existing Indenture”), and as further supplemented
by a supplemental indenture to be entered into as of the date hereof among CEOC
and the Trustee, pursuant to which CEOC will assume the obligations of the
Escrow Issuers under the Existing Indenture (the “New Secured Obligation”) and
to act as the Authorized Representative for the New Secured Parties;

(ii) acknowledges that the Authorized Representative has received a copy of the
Guaranty and Pledge Agreement and the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and on behalf of all other Secured Parties and to exercise such powers
under the Guaranty and Pledge Agreement and First Lien Intercreditor Agreement
as are delegated to the Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto;

(iv) accepts and acknowledges the terms of the First Lien Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the New
Secured Obligations and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms thereof applicable to holders of Other
First Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions



--------------------------------------------------------------------------------

thereof (including, without limitation, Section 2.02(b) thereof) as fully as if
it had been a Secured Party on the effective date of the First Lien
Intercreditor Agreement and agrees that its address for receiving notices
pursuant to the Guaranty and Pledge Agreement and the First Lien Intercreditor
Agreement shall be as follows:

 

U.S. Bank National Association

EP-MN-WS3C

60 Livingston Avenue

St. Paul, MN 55107-1419

Attention:     Corporate Trust Services     Raymond S. Haverstock

and

(v) confirms the authority of the Agent to enter into the Security Documents on
its behalf and on behalf of the New Secured Parties and agrees on its own behalf
and on behalf of the New Secured Parties to be bound by the terms thereof
applicable to it and the New Secured Parties as fully as if it had been a party
to each such agreement on behalf of itself and the New Secured Parties.

For the avoidance of doubt, it is acknowledged and agreed that this Other First
Lien Secured Party Consent shall constitute a “Security Document” as defined in
the Base Indenture.

The Agent, by acknowledging and agreeing to this Other First Lien Secured Party
Consent, accepts the appointment set forth in clause (iii) above.

THIS OTHER FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Other First Lien Secured
Party Consent to be duly executed by its authorized officer as of the date and
year first set forth above.

 

U.S. BANK NATIONAL ASSOCIATION, AS AUTHORIZED REPRESENTATIVE By:   

/s/ RAYMOND S. HAVERSTOCK

  Name:   Raymond S. Haverstock   Title:   Vice President ACKNOWLEDGED AND
AGREED:

BANK OF AMERICA, N.A.,

AS COLLATERAL AGENT

By:  

/s/ DANIEL KELLY

  Name:   Daniel Kelly   Title:   Managing Director CAESARS ENTERTAINMENT
CORPORATION By:  

/s/ ERIC HESSION

  Name:   Eric Hession   Title:   Senior Vice President and Treasurer

[Other First Lien Secured Party Consent – Guaranty and Pledge Agreement]